Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 8/12/22.  As directed by the amendment: claims 1, 7-9, 12, and 15-16 have been amended, claims 17-20 have been cancelled, and claims 21-24 have been added.  As such, claims 1-16 and 21-24 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression member is configured to deliver compressions in claim 1 and 11; “control unit … configured to cause the plunger to perform” in claim 1 and 11; and “mounting device configured to mount the chest compression unit on the patient” in claims 10 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claims 7-9 be found allowable, claims 15-16 and 23, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the language “the soft start chest compression” (line 4) is unclear as it is not known which of the “plurality of soft start chest compressions” in claim 1 line 9-10 this language is referring to; Examiner suggests amending to read –the plurality of soft start chest compressions--.
Regarding claim 16, the language “the soft start chest compression” (line 2) is unclear as it is not known which of the “plurality of soft start chest compressions” in claim 1 line 9-10 this language is referring to; Examiner suggests amending to read –the plurality of soft start chest compressions--. 
Claim 23 is rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 15-16, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen (2004/0230140) in view of Walker (2006/0094991).
Regarding claim 1, Steen shows a CPR apparatus (see Fig. 1-2 and abstract for example) which includes a chest compression unit including a housing (see Fig. 1-2 and para. 0031; housing 3); a plunger disposed in the housing and having a chest compression member at one end of the housing that extends from the housing, the plunger configured to be driven in a reciprocating manner and the compression member configured to deliver compressions to a patient’s chest (see Fig. 1-2, plunger 7, compression member 5, see para. 0032 for example); and a control unit which includes a microprocessor configured to cause the plunger to perform a series of CPR compressions (see para. 0032, control unit 13 including microprocessor that controls plunger to deliver compressions).  Steen is silent as to the control unit causing a plurality of soft start chest compressions and at least one compression at a full compression depth, the plurality of soft start chest compressions including a continuous increase from a first compression having a depth less than the full depth to a final compression at the full compression depth; however, Walker teaches a similar CPR device which performs a plurality of soft start chest compressions and at least one compression at a full compression depth, the soft start chest compressions including a continuous increase from a first compression having a depth less than the full depth to a final compression at the full compression depth (see Walker Fig. 7 and para. 0037-0038, providing continuous increasing compression force/pressure translates to increasing compression depth from a depth less than full to a final full compression depth). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Steen device to perform the soft start chest compressions ramping up to full compression depth, as taught by Walker, in order to lessen the potential for post-treatment ischemia/reperfusion injury (see Walker para. 0020).
Regarding claim 3, the modified Steen device is silent as to the continuous increase being linear (note Fig. 7 of Walker shows a non-linear increase); however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be linear in order to provide a smooth transition from lower compression depth to final, full compression depth.
Regarding claim 4, the modified Steen device’s continuous increase is nonlinear (see Walker Fig. 7).
Regarding claim 5, the modified Steen device’s continuous increase extends over a period of 3 to 25 compressions (see Walker Fig. 7).  
Regarding claim 6, the modified Steen device is silent as to the continuous increase extending over a period of 5 to 15 compressions; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be over a period of 5 to 15 compressions in order to provide a more gradual increase to the final compression depth.
Regarding claim 7, the modified Steen device includes following the plurality of soft compressions the microprocessor causing the plunger to perform a plurality of compressions having constant or decreasing compression depth (see Walker para. 0037-0038 for example).
Regarding claim 8, the modified Steen device is such that the time at maximum compression depth during the plurality of soft start chest compressions is shorter than the time at maximum compression depth during the plurality of compressions having a constant compression depth or the plurality of compressions having a decreasing compression depth (see Walker Fig. 7 and para. 0037-0038, time spent ramping up is shorter than the continued maximum depth compressions to resuscitate the patient).
Regarding claim 9, the modified Steen device is silent as to the time at maximum depth during the plurality of soft start compressions being shorter by 50% or more than the maximum compression depth during the subsequent constant compression depth or decreasing depth compressions (note Walker discloses in para. 0037-0038 continued compression); however, the time spent at maximum depth during soft start compression being shorter by 50% or more would have been an obvious matter of design choice to one of ordinary skill in the art and one would expect the modified Steen device to perform equally as well with such a time difference.
Regarding claim 10, the modified Steen device further includes a mounting device configured to mount the chest compression unit to the patient (see Steen Fig. 1-2 and para. 0031, the hinged leg-like structures along with the support 19 and adhesive to affix the compression member 5 to the chest constituting a mounting device).
Regarding claim 15, the modified Steen device’s microprocessor causing the plunger to perform a plurality of compressions having constant or decreasing compression depth (see Walker para. 0037-0038 for example).
Regarding claim 16, the modified Steen device is such that the time at maximum compression depth during the plurality of soft start chest compressions is shorter than the time at maximum compression depth during the plurality of compressions having a constant compression depth or the plurality of compressions having a decreasing compression depth (see Walker Fig. 7 and para. 0037-0038, time spent ramping up is shorter than the continued maximum depth compressions to resuscitate the patient).
Regarding claim 23, the modified Steen device is silent as to the time at maximum depth during the plurality of soft start compressions being shorter by 50% or more than the maximum compression depth during the subsequent constant compression depth or decreasing depth compressions (note Walker discloses in para. 0037-0038 continued compression); however, the time spent at maximum depth during soft start compression being shorter by 50% or more would have been an obvious matter of design choice to one of ordinary skill in the art and one would expect the modified Steen device to perform equally as well with such a time difference.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen and Walker as applied to claim 1 above, and further in view of Nowakowski (5,327,887).
Regarding claim 2, the modified Steen device is silent as to the microprocessor being configured to determine the full compression depth based at least in part on an initial chest height of the patient; however, Nowakowski teaches a similar CPR device which determines compression depth based at least in part on an initial chest height of the patient (see Nowakowski col. 8 ln. 1-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Steen device to determine the full compression depth based at least in part on an initial chest height, as taught by Nowakowski, in order to provide the proper compression depth for a particularly sized patient.  

Claims 11-14, 21-22, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen in view of Walker and Nowakowski.
Regarding claim 11, Steen shows a CPR apparatus (see Fig. 1-2 and abstract for example) which includes a chest compression unit including a housing (see Fig. 1-2 and para. 0031; housing 3); a plunger disposed in the housing and having a chest compression member at one end of the housing that extends from the housing, the plunger configured to be driven in a reciprocating manner and the compression member configured to deliver compressions to a patient’s chest (see Fig. 1-2, plunger 7, compression member 5, see para. 0032 for example); and a control unit which includes a microprocessor configured to cause the plunger to perform a series of CPR compressions (see para. 0032, control unit 13 including microprocessor that controls plunger to deliver compressions).  Steen is silent as to the control unit causing a plurality of soft start chest compressions and at least one compression at a full compression depth, the plurality of soft start chest compressions including a continuous increase from a first compression having a depth less than the full depth to a final compression at the full compression depth; however, Walker teaches a similar CPR device which performs a plurality of soft start chest compressions and at least one compression at a full compression depth, the soft start chest compressions including a continuous increase from a first compression having a depth less than the full depth to a final compression at the full compression depth (see Walker Fig. 7 and para. 0037-0038, providing continuous increasing compression force/pressure translates to increasing compression depth from a depth less than full to a final full compression depth). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Steen device to perform the plurality of soft start chest compressions ramping up to full compression depth, as taught by Walker, in order to lessen the potential for post-treatment ischemia/reperfusion injury (see Walker para. 0020).  The modified Steen device is silent as to the microprocessor being configured to determine the full compression depth based at least in part on an initial chest height of the patient; however, Nowakowski teaches a similar CPR device which determines compression depth based at least in part on an initial chest height of the patient (see Nowakowski col. 8 ln. 1-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Steen device to determine the full compression depth based at least in part on an initial chest height, as taught by Nowakowski, in order to provide the proper compression depth for a particularly sized patient.  
Regarding claim 12, the modified Steen device’s microprocessor is further configured to cause the plunger to perform a plurality of soft start chest compressions, the plurality of soft start compressions including a continuous increase in compression depth from a first compression depth having a depth of less than a full compression depth to the full compression depth (see Walker Fig. 7 and para. 0037-0038).
Regarding claim 13, the modified Steen device is silent as to the continuous increase being linear (note Fig. 7 of Walker shows a non-linear increase); however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be linear in order to provide a smooth transition from lower compression depth to final, full compression depth.
Regarding claim 14, the modified Steen device’s continuous increase is nonlinear (see Walker Fig. 7).
Regarding claim 21, the modified Steen device’s continuous increase extends over a period of 3 to 25 compressions (see Walker Fig. 7).  
Regarding claim 22, the modified Steen device is silent as to the continuous increase extending over a period of 5 to 15 compressions; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be over a period of 5 to 15 compressions in order to provide a more gradual increase to the final compression depth.
Regarding claim 24, the modified Steen device further includes a mounting device configured to mount the chest compression unit to the patient (see Steen Fig. 1-2 and para. 0031, the hinged leg-like structures along with the support 19 and adhesive to affix the compression member 5 to the chest constituting a mounting device).

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant’s argument that Walker’s teaching of increasing force does not support increasing compression depth as force is not necessarily related to displacement per Hook’s Law F=kx as the human body does not have a constant ‘k’ value and Steen in para. 0071 teaches decreasing the force may result in no change in compression depth (see pg.12-13 of the response) is not well-taken.  While it is true that the coefficient ‘k’ does affect force and displacement force is related to displacement per Hook’s Law cited by Applicant.  Steen in para. 0071 discloses that after 20-60 seconds the chest resistance of the patient decreases such that 25% less force is required for the same displacement.  The soft start compressions in Fig. 7 of take place over a period of 5 compressions, well under the 20-30 seconds described by Steen and assuming the chest resistance has not decreased significantly over the 5 compressions (i.e. coefficient ‘k’ remains the substantially the same), the increase in force would translate into increased depth of the compression.  Assuming on the other hand that the chest resistance immediately starts to decrease (i.e. ‘k’ decreases) then the increase in force in Walker Fig. 7 would also result in increased depth of compression as supported by Steen’s disclosure that after the time period, the force required to deliver the same depth is 25% less and therefore an increase in the force would result in increased depth.
Applicant’s argument that Steen does not teach increasing compression depth but focused on maintaining compression depth (see pg. 13 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The teaching of increasing compression depth from a soft start depth lower than full depth up to the full depth is taught by Walker Fig. 7 as explained above how the increase in force translates into increase in depth up to the full depth.  Steen was not relied upon for the soft start compression depth increasing to the full depth.  The disclosure of Steen cited by Applicant discusses how over time (after 20-60 seconds) full compression depth is reached with less force due to decreased patient chest resistance and Steen monitors this resistance to adjust the force of the compression so as to not exceed the full or maximum compression depth.  The modification of Steen in view of Walker provides the ramp up in force and therefore depth in the beginning of CPR during the first 5 compressions and such a modification would not change Steen’s teaching of monitoring chest resistance to achieve full compression depth (using lower forces due to decreased chest resistance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785